Case 19-01057-dd   Doc 20   Filed 03/11/19 Entered 03/13/19 10:50:38   Desc Main
                            Document      Page 1 of 14
Case 19-01057-dd   Doc 20   Filed 03/11/19 Entered 03/13/19 10:50:38   Desc Main
                            Document      Page 2 of 14
Case 19-01057-dd   Doc 20   Filed 03/11/19 Entered 03/13/19 10:50:38   Desc Main
                            Document      Page 3 of 14
Case 19-01057-dd   Doc 20   Filed 03/11/19 Entered 03/13/19 10:50:38   Desc Main
                            Document      Page 4 of 14
Case 19-01057-dd   Doc 20   Filed 03/11/19 Entered 03/13/19 10:50:38   Desc Main
                            Document      Page 5 of 14
Case 19-01057-dd   Doc 20   Filed 03/11/19 Entered 03/13/19 10:50:38   Desc Main
                            Document      Page 6 of 14
Case 19-01057-dd   Doc 20   Filed 03/11/19 Entered 03/13/19 10:50:38   Desc Main
                            Document      Page 7 of 14
Case 19-01057-dd   Doc 20   Filed 03/11/19 Entered 03/13/19 10:50:38   Desc Main
                            Document      Page 8 of 14
Case 19-01057-dd   Doc 20   Filed 03/11/19 Entered 03/13/19 10:50:38   Desc Main
                            Document      Page 9 of 14
Case 19-01057-dd   Doc 20    Filed 03/11/19 Entered 03/13/19 10:50:38   Desc Main
                            Document      Page 10 of 14
Case 19-01057-dd   Doc 20    Filed 03/11/19 Entered 03/13/19 10:50:38   Desc Main
                            Document      Page 11 of 14
Case 19-01057-dd   Doc 20    Filed 03/11/19 Entered 03/13/19 10:50:38   Desc Main
                            Document      Page 12 of 14
Case 19-01057-dd   Doc 20    Filed 03/11/19 Entered 03/13/19 10:50:38   Desc Main
                            Document      Page 13 of 14
Case 19-01057-dd   Doc 20    Filed 03/11/19 Entered 03/13/19 10:50:38   Desc Main
                            Document      Page 14 of 14
